BARNARD, P. J.
In 1859 the people of the state of New York owned lands adjacent to the Sing Sing prison. By chapter 470 of the laws of that year the legislature authorized a sale of a portion of this land, and to make a map of the portion to be sold. The authorities of the state made a map of the lands, divided them into lots, and designated streets thereon. The map was filed, and the lands sold with reference to this map. Houses have been built upon the street, but it has never been made a good street for public travel. As between the persons who have purchased the lots on the street, and those who have bought with reference to the map, the street should, and must, legally, remain an open street for its map width, of 50 feet. The defendants, who are bound by the plan, have shut up one-half of the street, so far as it adjoins their lot on the avenue, which crosses the termination of Lafayette avenue,—the street in question. The proof of dedication of Lafayette avenue is complete. The state so called it on the map by which they sold. The authorities had power to open the street, so far as to bind all purchasers. A highway must be accepted, and this is the debatable question in the case. There is no formal resolution by the village of Sing Sing, but an acceptance may be inferred from other proof. The trustees put up the map name of Lafayette avenue at the corner of the street. The trustees worked the street for some 350 feet, and put water and lights upon it so far as the houses were built upon it. The trustees made a map for a system of sewers, and this Lafayette avenue was included among the public highways of the village. This evidence, uncontradicted, is sufficient to uphold the verdict of the jury that the street was accepted. There is no proof to show a revocation of the dedication. The village did not proceed very fast in improving *389the whole street, but the travel over it by pedestrians was frequent and constant. The defendant bought in 1889; and his grantor, in 1886. The road was used when they bought, and had never ceased to be used, in its whole width, so far as needed, until the defendants fenced in half of it.
The conviction and judgment should be affirmed. All concur.